t c summary opinion united_states tax_court paul and lucia p deltoro petitioners v commissioner of internal revenue respondent docket no 6475-09s filed date paul and lucia p deltoro pro sese lesley hale for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax of dollar_figure under sec_6651 for failure to timely file a tax_return after respondent’s concessions the issues for decision are whether petitioners are entitled to a deduction for travel_expenses under sec_162 and if not whether petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file a tax_return the resolution of the first issue turns on whether petitioner paul deltoro’s employment in the san francisco bay area was temporary versus indefinite background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits all dollar amounts are rounded to the nearest dollar respondent concedes that petitioners are entitled to a deduction for union dues of dollar_figure and a deduction for work boots and supplies of dollar_figure petitioners resided in the state of california when the petition was filed all references to petitioner in the singular are to petitioner paul deltoro by profession petitioner is and has been for some years a pipefitter as a pipefitter petitioner is a member of the united association of journeymen and apprentices of the plumbing and pipe fitting industry of the united_states and canada ua in petitioner became a member of ua local in bakersfield california and he was a member of that local for most of his career specifically including a pipefitter also known as a steamfitter is a tradesman who lays out assembles fabricates maintains and repairs mechanical piping systems http en wikipedia org wiki pipefitter because such piping systems typically operate under high pressure metals such as carbon steel stainless steel and other alloy metals are required and the pipefitter must fuse together pipes made of such metals through precise cutting threading grooving bending and welding id the ua is a multicraft union whose big_number members are engaged in the fabrication installation and servicing of various piping systems throughout the united_states and canada http www ua org in petitioner transferred his membership from ua local to ua local and since that time has remained a member of ua local the business office of ua local is located in concord california which city is located in contra costa county and proximate to pittsburg and martinez which are also located in contra costa county that county is part of the east bay area see infra note by pipefitting work in bakersfield had become scarce petitioner learned that opportunities in pipefitting abounded in the san francisco bay area the bay area petitioner seized the opportunity and headed to the bay area to look for work this put him on travel status with ua local in bakersfield petitioner is exceptionally skilled as a pipefitter having a specialty in instrument and process controls he was and remains willing to work in refineries these characteristics made him highly desirable to contractors in the bay area in late petitioner was offered an opportunity to work for performance mechanical inc pmi of pittsburg california on a project at a refinery in the east bay this first project with pmi lasted into date after which petitioner was offered a position by the same foreman for pmi at a different refinery in the east bay upon completion of a project union members usually sign the out-of-work book at the business office of their local union and wait to be called for another project petitioner however when union members are on travel status their names are removed from the out-of-work book at the business office of their local union thereby preventing them from being called by their local union for assignments in its geographical territory the east bay is a region of the san francisco bay area and comprises both alameda and contra costa counties it lies on the eastern shores of the san francisco and san pablo bays cities located in the east bay include oakland berkeley pittsburg richmond and martinez http en wikipedia org wiki east bay_ san_francisco_bay_area did not typically return to bakersfield to sign the out-of-work book but waited for a call directly from the pmi foreman for an assignment to a new project in the east bay throughout petitioner continued to work on various projects for pmi at three different refineries in the east baydollar_figure all of petitioner’s paychecks for were issued by pmi petitioner’s calendar and paystubs indicate that petitioner did not work on approximately weekdays during the year not including holidays during the month of march petitioner did not work on consecutive days but was able to maintain a hour workweek by working saturdays throughout the month a practice that his calendar demonstrates was uncommon in july petitioner was off for consecutive days however petitioner was not off due to the end of a project as he worked the same job preceding and following the days off after and through the time of trial petitioner has worked mostly on projects for although a union pipefitter was typically offered an assignment based on coming to the top of the out-of-work book ie becoming first on the list an exception was permitted if a particular specialty such as instrument and process controls was involved in addition local union rules permitted a name call whereby a contractor wishing to retain a particular pipefitter was entitled to call so many individuals for a particular job by name because of his in-demand specialty his exceptional skill and his strong work ethic when petitioner signed the out-of-work book he usually obtained his assignments by name call at trial petitioner explained that in the east bay there are approximately five refineries within a 15-mile spread pmi with a few intervening projects with other contractors in the bay area at some point in petitioner signed the out-of-work book at the business office of the local union in bakersfield but after month of not being able to find work he returned to work for pmi in the east bay in work became available in the bakersfield area but petitioner did not return to bakersfield at that timedollar_figure in addition although petitioner’s preference would have been to work in bakersfield the rate of pay in the bay area was the highest in the state thereby helping to offset some of the living_expenses that you have working away from your home for many years specifically including and all years thereafter petitioners have resided in bakersfield approximately hours south of the bay area at the beginning of the work week petitioner commuted by train or car from bakersfield to the east bay and made the return trip at the end of the work week during the work week petitioner stayed in the east bay at an apartment that he rented on a month-to-month basis petitioner incurred expenses for transportation between bakersfield and the east bay the apartment rental in the east bay and meals while in the east bay as noted earlier in petitioner transferred his membership from ua local in bakersfield to ua local in concord contra costa county petitioners’ federal_income_tax return was dated and received by the internal_revenue_service field_office in bakersfield california on that same date on their return petitioners reported income of dollar_figure of which dollar_figure represented wages received by petitioner from pmi petitioners claimed a deduction for unreimbursed employee business_expenses of dollar_figure reported on a form_2106 employee business_expenses the unreimbursed employee business_expenses included amounts for union dues work boots and supplies and travel_expenses in the notice_of_deficiency respondent disallowed most of the deduction claimed by petitioners for unreimbursed employee business_expenses on their form_2106 respondent also determined that petitioners are liable for an addition_to_tax for failure to timely file a tax_return a sec_162 travel_expenses discussion as a general_rule personal living_expenses are nondeductible sec_262 sec_1_162-2 sec_1_262-1 income_tax regs however sec_162 allows a taxpayer to deduct ordinary and necessary travel_expenses including meals_and_lodging paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home dollar_figure 74_tc_578 67_tc_1 49_tc_557 as a general_rule a taxpayer’s principal place of employment is his tax_home not where his personal_residence is located if different from his principal place of employment mitchell v commissioner supra pincite kroll v commissioner supra pincite if a taxpayer for personal reasons chooses to reside in a different location than that of his principal place of employment his residence is not recognized as his home for tax purposes commissioner v flowers supra 54_tc_734 affd 444_f2d_508 5th cir an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be his tax_home 358_us_59 employment is temporary if its termination can be foreseen within a fixed or reasonably short_period of time mitchell v the vocational tax_home concept was first construed by this court in 5_bta_1181 and has been steadfastly upheld by this court see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 commissioner supra pincite 54_tc_355 affd per curiam 438_f2d_1216 6th cir employment that merely lacks permanence is indefinite unless termination is foreseeable within a short_period of time 66_tc_467 kroll v commissioner supra pincite sec_162 further provides that the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year this court has held that a taxpayer who is kept away from his family residence because of his work at a series of temporary jobs in disparate geographical areas is considered away from home while so employed 54_tc_663 however a taxpayer who works in the same area and no other for a protracted length of time is not considered away from home curtis v commissioner tcmemo_1970_299 taxpayer worked as a pipefitter on a variety of different jobs throughout the year but all jobs were within miles of dolton illinois whereas taxpayer claimed his tax_home was kerrville texas affd 449_f2d_225 5th cir petitioner contends that his employment in the bay area was temporary and therefore that his tax_home was in bakersfield as that was where he maintained a home and resided while he was not living and working in the bay area respondent argues that petitioner’s employment in the bay area was indefinite and that his tax_home was not his residence in bakersfield but rather the bay area which was the vicinity of his employment for the following reasons we agree with respondent in petitioner headed to the bay area after learning about an abundance of work opportunities for pipefitters in that region petitioner began working on a project for pmi in late that first position with pmi lasted into early after which time petitioner was consistently offered positions on projects with pmi in the bay area these projects lasted throughout and petitioner has continued to work on projects for pmi in the bay area through the time of trial when a project with pmi was finished petitioner would not typically sign the out-of-work book at the business office of the local union in concord but rather would wait for a call from pmi for an assignment to a new project in the bay area although petitioner stated that he worked on a few intervening projects with other contractors in years after those projects were also in the bay area petitioner stated that his preference would have been to work in bakersfield however there were no opportunities there in petitioner’s specialty and even when an opportunity for work in general pipefitting arose petitioner did not return to bakersfield in addition when petitioner was on travel status away from the local union in bakersfield his name was removed from the out-of-work book such that he could not be selected for work there while traveling petitioner stated that he signed the out-of-work book at the business office of the local union in bakersfield at some point in however after a month of not being able to secure work he headed back to the east bay to again work for pmidollar_figure finally petitioner stated that the rate of pay in the bay area was the highest in the state and that it was worth his while to travel to the east bay indeed petitioner testified that if i had the chance to work you know in modesto as opposed to the bay area i would probably take the bay area because the dollar difference would help pay some of those expenses for the foregoing reasons we find that petitioner’s employment in the bay area was indefinite and not temporary it was personal choice and not business exigencies that dictated petitioner’s decision to maintain his residence in bakersfield and incur expenses related to his employment in the bay area see commissioner v flowers u s pincite petitioner’s commitment to the bay area and to the east bay in particular is demonstrated by the fact that in he transferred his membership from the ua local in bakersfield to the ua local in contra costa county in conclusion because petitioner was not away from home within the meaning of sec_162 he is not entitled to a deduction for expenses_incurred in what was essentially a long- distance commute to work accordingly we sustain respondent’s determination on this issue b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent in the absence of an extension the last date for petitioners to have timely filed their federal_income_tax return for was monday date see sec_6072 respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioners’ federal_income_tax return was not received and filed until date more than years after its due_date a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that he or she exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioners have not offered any persuasive evidence to establish that the late filing of their return was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioners are liable for the addition_to_tax under sec_6651 conclusion we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed those arguments we conclude that they do not support a result contrary to that reached herein to reflect our disposition of the disputed issues as well as respondent’s concessions decision will be entered under rule
